DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The corrected notice of allowability is made to correct an error in the examiner’s amendment in the notice of allowance dated 02/10/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on 02/04/2021.

The application has been amended as follows: 
In claim 51, line 2, please delete the words “operating on or”



Allowable Subject Matter
Claims 51, 54 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Lindblom et al. (US 2012/0108475) teaches boric acid solution for use as additive in fuels such as biodiesel, biogas, etc., for lubricating an engine but fails to teach lubricating of parts of an equipment used for storage and/or transportation of biofuel including the compressors, pumps, valves, pipes and storage tank all of which limitations are required by the claims.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771